Citation Nr: 0523428	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  96-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety and depression.

3.  Entitlement to service connection for arthritis of the 
joints (with the exception of the spine and the knees).

4.  Entitlement to service connection for arthritis of the 
knees.

5.  Entitlement to an effective date earlier than January 16, 
1997, for service connection for coronary artery disease with 
hypertension.

6.  Entitlement to an effective date earlier than January 16, 
1997, for a total disability rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, and from October 1972 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from RO decisions in October 1997, December 1997, and 
February 1998 which denied service connection for arthritis 
of the joints, emphysema, and anxiety and depression, 
respectively.  In March 1999 and February 2001, the Board 
remanded the claims to the RO for additional evidentiary 
development.  In May 2002, the Board conducted its own 
development on the claims, and in September 2003 the claims 
were again remanded to the RO.

The Board notes that the veteran's appeal also originally 
included claims for service connection for heart disease and 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, in an April 2005 decision, the RO granted a 60 
percent rating for coronary artery disease with hypertension 
and also granted a TDIU rating.  As such grants represent a 
complete grant of the benefits sought on appeal for these 
issues, the Board will not address these issues further in 
this decision.  However, the Board notes that the veteran has 
expressed his disagreement with the effective date assigned 
for these issues.  That disagreement will be addressed in the 
remand attached to this decision.

The veteran's claim for service connection for arthritis of 
the knees will also be addressed in the remand attached to 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal has been developed and the veteran has 
received the required notice.

2.  Emphysema began many years after the veteran's active 
service, and was not caused by or aggravated by any incident 
of service.
  
3.  The veteran does not have a psychiatric disorder which 
began in service or which was manifest to a compensable 
degree within a year following his separation from service.

4.  The veteran does not have arthritis of the joints (with 
the exception of the spine and the knees) which is related to 
his military service or which was manifest to a compensable 
degree within a year following his separation from service.


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, and was not manifest to a compensable 
degree within the applicable presumptive period.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  Arthritis of the joints (with the exception of the spine 
and the knees) was not incurred in or aggravated by active 
service, and was not manifest to a compensable degree within 
the applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2001 and July 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decisions on 
appeal, the statements of the case (SOCs), and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2001 and July 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2001 and July 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SSOC dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
The VCAA requires that VA provide the appellant notice of the 
elements outlined above.  Once that has been done, 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for emphysema

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records are negative for any 
indication of the presence of emphysema.  There was no 
treatment for or diagnosis of emphysema during service, and 
the July 1989 separation examination shows normal lungs and 
chest.  Post-service X-rays from January 1990 show no active 
infiltrate or congestive change.  X-rays from June 1994 show 
questionable infiltrate present in the right lower lobe.  The 
first medical evidence of emphysema is from January 1997, 
when a private medical examination diagnosed emphysema and 
noted that the veteran smoked a pack of cigarettes a day.  VA 
X-rays dated in January 1997 found no acute pulmonary 
disease.  A VA examination given in December 2004 noted a 
history of emphysema and stated that inhalers had been used 
for ten years.  X-rays at this time revealed an ill-defined 
opacity in the right lung base which was likely atelectasis 
although early infiltrate could not be ruled out.

Upon review of the evidence above, the Board finds that 
service connection for emphysema is not warranted.  There is 
no competent medical evidence of record which links any 
current emphysema, first diagnosed eight years after service 
in 1997, with any incident of service.  In the absence of 
such evidence, service connection is not warranted.

The veteran has asserted that he has emphysema and that his 
emphysema began during service.  However, as the veteran is a 
layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds that there is no 
competent medical evidence of record which links any current 
emphysema to the veteran's military service.  The Board 
further finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which would indicate that any emphysema suffered by 
the veteran is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between current emphysema and service.  See 
38 C.F.R. § 3.159(c)(4).  

The Board concludes that emphysema was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for emphysema, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Service connection for a psychiatric disorder

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for post-traumatic stress disorder (PTSD) 
requires, among other things, that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) and a link between current symptoms and an in-
service stressor.  38 C.F.R. § 3.304(f).

The veteran seeks service connection for a psychiatric 
disorder, claimed as anxiety and depression.  His service 
medical records contain no indication of the presence of a 
psychiatric disorder, as he was neither treated for or 
diagnosed with a psychiatric disorder during service.  His 
separation examination indicates a normal psychiatric 
evaluation.  There is no evidence of a psychiatric disorder 
within the one-year presumptive period following service.  
Post-service medical evidence of record first shows 
psychiatric treatment in 1999, ten years after the veteran's 
separation from service, when he was seen with psychiatric 
symptoms and diagnosed with PTSD and major depression.  
Subsequent outpatient treatment records show continued 
symptoms and diagnoses.

Upon consideration of the above evidence, the Board finds 
that the veteran's service medical records do not establish 
the existence of a psychiatric disorder and it is also not 
established that a psychosis was present to a compensable 
degree within the one year period following service, as 
required for presumptive service connection.  A psychiatric 
disorder is not shown in the evidence of record until 1999, 
and there is no competent medical evidence of record which 
links a current psychiatric disorder to the veteran's 
military service.  Depression is not linked to military 
service, and while the veteran has been diagnosed with PTSD, 
he has not responded to the RO's requests for stressor 
identification such that stressor verification may be 
attempted.  The Board further notes that review of the 
veteran's file does not suggest that he is entitled to status 
as a combat veteran, and thus the provisions of 38 U.S.C.A. 
§ 1154 afforded to combat veterans are not applicable.  In 
light of the above, service connection is not warranted.

While the veteran has asserted his belief that he has a 
psychiatric disorder which is related to his military 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of his own 
condition.  Espiritu, supra.  In the absence of competent 
medical evidence which suggests that the veteran has a 
current psychiatric disorder which is related to his military 
service, service connection for a psychiatric disorder is not 
warranted.

The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which indicates that a psychiatric disorder 
currently exists and is the result of any event, injury, or 
disease occurring in service.  There are no proven predicate 
facts upon which a doctor could make a competent medical 
opinion on any relationship between a current psychiatric 
disorder and service.  See 38 C.F.R. § 3.159(c)(4).

In sum, the Board finds that the preponderance of the 
evidence does not establish that the veteran has a 
psychiatric disorder which was incurred in or aggravated by 
his military service.  Thus, as the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

IV.  Service connection for arthritis of the joints

Service connection will be presumed for certain chronic 
diseases, including arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
The veteran's service medical records are negative for any 
findings of arthritis, and arthritis is also not shown to be 
present within the one-year presumptive period following 
service.  X-rays from January 1990 contain no findings of 
arthritis.  The first post-service medical evidence of 
arthritis is from X-rays dated in January 1997 which indicate 
the presence of severe neck and back degenerative joint 
disease from an active duty injury.  VA outpatient treatment 
records dated in February 1997 report that the veteran had 
extensive and painful degenerative joint disease, and records 
from March 1997 show debilitating arthritis limited by pain.  
X-rays from September 1997 show cervical and lumbar spine 
arthritis.  X-rays taken in conjunction with VA examinations 
given in March 1998 show degenerative joint disease of the 
cervical and lumbar spine as well as in both knees with loss 
of function due to severe pain.  Subsequent X-rays show both 
normal findings as well as evidence of degenerative changes.  
There are additional medical records with non-specific 
diagnoses of arthritis recorded, without attribution to any 
specific joint or joints.  The veteran has complained of 
arthritis of the hands.

The Board notes that the veteran is currently service-
connected for both cervical strain with arthritis and 
lumbosacral strain with arthritis, and thus is already 
compensated for arthritis in these areas.  The only other X-
ray evidence of arthritis is from his knees.  The veteran has 
already established service connection for chondromalacia of 
both knees.  Arthritis of the knees is first shown by X-ray 
evidence in March 1998.  There is no opinion of record to 
determine whether any current arthritis of the knees is 
proximately due to or the result of his service-connected 
arthritis.  Therefore, the issue of entitlement to service 
connection for arthritis of the knees only will be addressed 
on remand.

The Board finds that service connection for arthritis (with 
the exception of the spine and knees) is not warranted, as 
any such arthritis is first shown beyond the presumptive one-
year period following service, and there is no competent 
medical evidence of record which relates arthritis of the 
knees to service or to any disease or injury incurred in or 
aggravated by service.  In the absence of such evidence, 
service connection is not warranted.

While the veteran has asserted his belief that he has 
arthritis which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of his own condition.  
Espiritu, supra.  In the absence of competent medical 
evidence which suggests that the veteran has uncompensated 
arthritis which is related to his military service, service 
connection for arthritis of the joints (with the exception of 
the spine and the knees) is not warranted.

The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which indicates that any uncompensated arthritis 
(with the exception of the spine and the knees) currently 
exists and is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between such arthritis and service.  See 38 
C.F.R. § 3.159(c)(4).

In sum, the Board finds that the preponderance of the 
evidence does not establish that the veteran has 
uncompensated arthritis (with the exception of the spine and 
the knees) which was incurred in or aggravated by his 
military service.  Thus, as the preponderance of the evidence 
is against the claim for service connection for arthritis of 
the joints (with the exception of the spine and the knees).  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for emphysema is denied.

Service connection for a psychiatric disorder, claimed as 
anxiety and depression, is denied.

Service connection for arthritis of the joints (with the 
exception of the spine and the knees) is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

The evidence shows that the veteran has established service 
connection for chondromalacia of the knees.  He now seeks 
service connection for arthritis of the knees and the record 
shows a diagnosis of arthritis of the knees.  The Board finds 
that a VA examination would be useful to determine whether 
any current arthritis of the knees is due to or is aggravated 
by the veteran's service-connected chondromalacia of the 
knees.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In an April 2005 rating decision, the veteran established 
service connection for coronary artery disease with 
hypertension and also established entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  Both were effective January 16, 
1997.  In a correspondence received by VA in June 2005, the 
veteran expressed disagreement to the effective date 
assigned.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:

1.  Schedule the veteran for a VA joints 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state 
whether or not the veteran currently 
has arthritis of the knees.

b)  If arthritis of the knees is 
shown, the examiner should state 
whether it is as likely as not that 
any arthritis of the knees is due to 
or the result of the veteran's 
service-connected chondromalacia of 
the knees.

c)  If arthritis of the knees is 
shown, the examiner should state 
whether it is as likely as not that 
any arthritis of the knees is 
aggravated by the veteran's service-
connected chondromalacia of the 
knees.

2.  Following completion of the 
foregoing, review the issue of 
entitlement to service connection for 
arthritis of the knees, complying with 
all applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

3.  Issue a statement of the case which 
addresses the issues of entitlement to an 
effective date earlier than January 16, 
1997, for service connection for coronary 
artery disease with hypertension; and 
entitlement to an effective date earlier 
than January 16, 1997, for a total 
disability rating for compensation 
purposes based on individual 
unemployability.  Those issues should 
only be returned to the Board if the 
veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


